IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ALTON DANIEL BROWN,                       : No. 71 MM 2014
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
DELAWARE COUNTY CLERK,                    :
                                          :
                   Respondent             :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of August, 2014, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.